Citation Nr: 1229002	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for a sinus disorder, to include residuals of sinus surgery.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to November 1999 and from June 2004 to June 2005.  He also had service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) and Board remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2010 remand, the Board instructed the RO to provide the Veteran with a VA examination addressing the etiology of his sinus disorder.  While the Veteran underwent a VA examination in January 2011, the Board finds the examination report to be inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Review of the January 2011 VA examination report reflects that the examiner provided inconsistent opinions.  Specifically, the examiner stated that he "cannot state whether [the Veteran's in-service sinus surgery] was required due to any exposure in Iraq or whether this was a natural progression of the disease" and then opined that "this was a natural progression of the disease and therefore his allergic rhinitis and recurrent acute sinusitis were not at least as likely as not (less than 50/50 probability) aggravated or made permanently worse as a result of the veteran's active service while in Iraq."  The examiner then stated that "the surgery that was required was a natural progression of his disease and not related to any specific exposure event while in Iraq."  As the examiner provided inconsistent opinions with regard whether the Veteran's sinus disorder and resulting surgery occurred as a natural progression of a pre-existing sinus disorder, or whether it was aggravated by the Veteran's active duty service, the Board finds the opinion provided to be inadequate.

Additionally, the rationale provided by the examiner in support of the opinion that "the surgery that was required was a natural progression of his disease and not related to any specific exposure event while in Iraq" is insufficient.  The only explanation for this finding was the statement that "[t]he veteran continues to have recurrent acute sinusitis in the absence of any deployments to Iraq . . . ."  The fact that the Veteran's sinus condition has continued to worsen since the in-service surgery does not explain why the in-service symptoms and resulting surgery were a natural progression of a pre-existing sinus disease.  Moreover, the Veteran contends that his current symptoms are the result of the in-service sinus surgery.

Last, although the examiner noted that the claims file was reviewed, the examiner failed to discuss some of the evidence in favor of the Veteran's claim, including the Veteran's service treatment records and the treatment records preceding his period of active duty service.  In that regard, the Veteran's Reserve records from the period prior to his active duty service are of record, and are relatively silent as to any complaints of or treatment for a sinus disorder, although they do suggest a pre-existing sinus disorder.  However, the Veteran's service treatment records from his active duty service in Iraq beginning in June 2004 note more frequent complaints of and treatment for a sinus disorder.  Moreover, the examiner did not discuss or consider the Veteran's lay statements of record, which explain that his sinus symptoms worsened significantly during his active duty service in Iraq.  

For the foregoing reasons, the Board finds the January 2011 VA examination to be inadequate.  Accordingly, the Veteran should be provided with a new VA examination addressing the etiology of his sinus disorder.


Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a new examination addressing the etiology of the Veteran's sinus disorder.  The Veteran's claims file, a copy of this Remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review and discussion of all of the evidence of record, to include the Veteran's medical records preceding active duty service, his service treatment records from his period of active duty service, and the Veteran's lay statements of record explaining that his sinus symptoms worsened during active duty service in Iraq which resulted in a sinus surgery, the examiner must provide the following opinions regarding any currently diagnosed sinus disorder:

1)  Did the diagnosed sinus disorder pre-exist active military service?

2)  If so, upon what clinical evidence or factual predicate is the basis for the opinion that the diagnosed sinus disorder pre-existed military service?

3)  If it is determined that the Veteran's diagnosed sinus disorder pre-existed active service, did the disorder increase in severity beyond the normal progression of the disorder during active military service, resulting in a sinus surgery?

4)  Are the Veteran's current sinus symptoms a result of a pre-existing sinus disorder and were they caused or aggravated by his in-service sinus surgery?

5)  Assuming that the diagnosed sinus disorder did not pre-exist military service, is the sinus disorder directly related to active military service?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the requested medical opinion has been provided, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

4.  The RO must then re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

